IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1204
                             Filed August 31, 2016


JOHN BUENAVENTURA,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mary E. Chicchelly,

Judge.



      Applicant appeals from the denial of his application for postconviction

relief. AFFIRMED.




      Jeffrey L. Powell of The Law Office of Jeffrey L. Powell, Washington, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., Bower, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


BLANE, Senior Judge.

       John Buenaventura was convicted of first-degree murder, and after a

direct appeal, the Iowa Supreme Court affirmed and procedendo was issued in

2003. See State v. Buenaventura, 660 N.W.2d 38, 52 (Iowa 2003). He filed his

first application for postconviction relief (PCR) in 2004, which was denied by the

district court. This court affirmed on appeal. See Buenaventura v. State, No. 05-

1493, 2006 WL 2419194, at *8 (Iowa Ct. App. Aug. 23, 2006). Buenaventura

filed a second PCR application in 2010. It too was denied by the district court,

and that decision was likewise affirmed by this court on appeal.               See

Buenaventura v. State, No. 12-1700, 2013 WL 5291948, at *4 (Iowa Ct. App.

Sept. 18, 2013). He also filed a federal habeas corpus action challenging his

conviction, which was denied by the federal court. See Buenaventura v. Burt,

No. 07-CV-34, 2010 WL 1250920, at *3 (N.D. Iowa Mar. 23, 2010).

       Buenaventura filed his third PCR application in 2012. The district court

dismissed part of the amended application on the State’s motion to dismiss, and

it dismissed the remainder of the application following a trial. The dismissals

were based upon the three-year limitation in Iowa Code section 822.3 (2011).

Upon our review, we agree with the analysis in the rulings of the district court and

affirm pursuant to Iowa Court Rule 21.26(1)(d).

       AFFIRMED.